DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 11, the step “the predetermined frequency range has a system bandwidth” is not clear how the frequency rang has a system bandwidth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 11-14, 16, 25 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Gao et al. (Pub. No. 20180254813).
- With respect to claims 1, 11-13, Gao teaches a method implemented in a terminal device, comprising: performing a channel estimate between the terminal device and a network device across a predetermined frequency range for a set of beams having different spatial directions (see par. 67;  and par. 44 “Each of the grid of DFT beams points to a spatial direction which can be described by an azimuth and elevation angle”); determining, based on the channel estimate, first indication information indicating at least one beam selected from the set of beams (see par. 57 “A wireless device determines the best W.sub.1(l, m) for the whole bandwidth (or wideband) and reports back the indices (l, m)”; par. 58 “For Codebook-Config=2 to 4, however, it is assumed that different beams may be selected in different subbands”; par. 60 “W2 for each subband consists of two parts, i.e. beam selection and co-phasing”; par. 193 “In another embodiment, d.sub.k′≠d.sub.k, i.e. the beams may be selected independently for each polarization”) and second indication information indicating frequency-related information for the at least one selected beam at a plurality of frequency locations in the predetermined frequency range (see par. 194 and 196); and transmitting to the network device the first indication information in a first part of a channel state information (CSI) report and the second indication information in a second part of the CSI report (see par. 196 and Fig. 18).  
- With respect to claim 3, Gao teaches wherein the plurality of frequency locations are configured by the network device (see par. 4, 9 and 219).  
- With respect to claim 7, Gao teaches wherein the first part of the CSI report further comprises further indication information indicating a channel quality indicator (CQI) corresponding to the frequency range or respective CQIs corresponding to the plurality of frequency locations (see par. 30, 199, 227).  
- With respect to claim 14, Gao teaches Gao teaches wherein the indication information includes an index for defining a codeword in a codebook configured for the CSI (par. 29).  
- With respect to claims 16, 25, Gao teaches a method implemented in a network device, comprising: receiving from a terminal device a channel state information (CSI) report determined from a channel estimate (e.g. Fig. 30 UE estimate channel report 146), a first part of the CSI report at least comprising first indication information indicating at least one of a set of beams, and a second part of the CSI report at least comprising second indication information indicating a plurality of frequency locations in a predetermined frequency range for the at least one selected beam (e.g. range CQI and W); and constructing CSI based on the first and second indication information to control transmission with the terminal device (e.g. CSI request from eNB).  

Allowable Subject Matter
Claims 2, 4-6, 8-10, 15, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471